UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2 2 , 2015 Eagle BulkShipping Inc. (Exact name of registrantas specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 477 Madison Avenue New York, New York (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (212) 785-2500 (Former Name or Former Address, if Changed Since LastReport): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1 . Termination of a Material Definitive Agreement . On May 22, 2015, Eagle Bulk Shipping Inc. (the “Company”) received a termination notice to its amended and restated management agreement (the “Management Agreement”), which became effective on October 15, 2014, from Delphin Shipping LLC (“Delphin”), a Marshall Islands limited liability company that is affiliated with Kelso Investment Associates VII, KEP VI, LLC and the Company's former Chief Executive Officer, Sophocles Zoullas. The notice of termination was given pursuant to the terms of the Management Agreement and will become effective as of August 22, 2015. Pursuant to the Management Agreement, among other things, the Company contracted to provide commercial and technical supervisory management services for Delphin’s vessels for a technical management fee of $700 per vessel per day and a commercial management fee of 1.25% of charter hire.
